Case 3:19-cv-05451-JSC Document 6 Filed 09/03/19 Page 1of 3

BRANDYWINE PROCESS SERVERS, LTD _ Bill MARK L. JAVITCH, ESQ.
P.O. BOX 1360 To 210 S, ELLSWORTH AVE

WILMINGTON, DE 19899 #486
SAN MATEO, CA, 94401

EMAIL: brandywineps@comcast.net

~~ 302-475-2600 ~ TAX ID XX-XXXXXXX .
INVOICE # 16380

INVOICE DATE 9/3/2019

DATE DESCRIPTION AMOUNT
MARK JAVITCH V  BRANDREP LLC
9/3/19 |BRANDREP LLC $69.00

 

 

 

 

 

 

 

 

 

Amount Paid — $0.00

TERMS: PAYMENT DUE 20 DAYS

 

AMOUNT DUE $69.00

 

 

 
Case 3:19-cv-05451-JSC Document6 Filed 09/03/19 Page 2of3 |

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 9 oy.05451-38C

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45. )

This summons for (name of individual and title, if any) BRANDREP LLC

 

was received by me on (date) 9/3/19

C1 I personally served the summons on the individual at (place)

 

ON (date) , Or

 

C1 [left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT) , who is

 

designated by law to accept service of process on behalf of (name of organization) BRANDREP LLC

 

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 Ol (date) 9/3/19 AT 12:30 PM

 

© I returned the summons unexecuted because , or

 

CF Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

~ Cc
Date: 9/3/19 “™
\ Server's signature
DENORRIS BRITT PROCESS SERVER

 

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD, PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; ECF REGISTRATION INFORMATION; ADR
CERTIFICATION BY PARTIES AND COUNSEL; CONSENT OR
DECLINATION TO MAGISTRATE JUDGE JURISDICTION

 

 

_- KEV]

) KEVIN DUNN

“nee a Whi,

i My Consmnnn atE OF DELAWARE

“ettcnaten anes EPtEMbEr 14, 2029
Pee ROE

 
Case 3:19-cv-05451-JSC Document 6 Filed 09/03/19 Page 3 of 3
Case 3:19-cv-05451-JSC Document5 Filed 08/30/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Northern District of California

Mark Javitch

 

Plaintiff(s)
Vv.

BrandRep LLC

Civil Action No. 3:19-cv-05451 JSC

 

Ne ee ee ee ee ee eee es ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BrandRep LLC
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Mark L. Javitch
210 S. Ellsworth Ave #486
San Mateo CA 94401

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

. CLERK OF COURT
N\, Susan Y. Soong

Kaas

/ Signature of Clerk or Deputy Clerk

__ 80/2019

Date:

 
